Citation Nr: 1614466	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist injury.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and manic psychosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board has recharacterized the Veteran's psychiatric disability as set forth on the title page.  See Clemons v Shinseki, 23 Vet. App. 1 (2009) (the scope of a psychiatric claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding the Veteran has a current right wrist disability that was incurred in or otherwise the result of his active service.

2.  The preponderance of the competent evidence of record is against a finding the Veteran has a current right hand disability that was incurred in or otherwise the result of his active service.

3.  The preponderance of the competent evidence of record is against a finding the Veteran has a current psychiatric disorder that was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a psychiatric disorder, to include PTSD, depression, and manic psychosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  June 2008 and February 2013 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  As mentioned previously, the Veteran was provided a VA medical examination in July 2013.  The Board finds that the VA examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for her opinion.

In February 2013, the Board remanded the case to provide the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a psychiatric disorder, to specifically include PTSD; and an opportunity to submit lay statements.  Further, the RO was instructed to contact the National Personnel Records Center (NPRC) to obtain copies of any service treatment records (STRs) generated at Fort Lewis (now the Joint Base Lewis-McChord), Washington.  In addition, the case was remanded to obtain and associate with the claims file copies of all medical records from the William Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina (VAMC Bryan), dated since August 1976; and records from the North Texas Health Care System, to include the VA Medical Center in Dallas, Texas (VAMC Dallas), and the Outpatient Clinic in Bonham, Texas (VAMC Bonham), dated prior to August 1, 2003, and after December 22, 2008.  Further, the RO was instructed to request that the United States Army and Joint Services Records Research Center (JSRRC) perform searches of all available and appropriate records. 

A February 2013 VCAA letter, including information regarding service connection for PTSD, was provided to the Veteran.  No lay statements, additional medical records, or medical opinions were identified or submitted by the Veteran.  Outpatient treatment records from VAMC Dallas and VAMC Bonham, covering the periods February 1997 to August 2009, and July 2000 to February 2013, were received and considered.  In addition, a VAMC Bryan treatment record dated June 1977 was received.  A NPRC response, received in June 2013, indicated that there were no STRs available in addition to the STRs already submitted.  A VA memorandum dated November 2013 noted that there were no treatment records at the North Texas Health Care System (VAMC Dallas and VAMC Bonham) for the period of August 18, 1976, to July 8, 2000.

The Board remand also directed the RO to afford the Veteran a VA examination and obtain a medical opinion to address the etiology and onset of any current PTSD or other psychiatric disorder.  An adequate VA examination report and medical opinion were obtained in July 2013.  

Further, the Board's remand directed the RO to afford the Veteran a VA examination to determine the nature and etiology of any right hand and wrist disabilities found to be present.  However, the Veteran failed to report to his scheduled examination in August 2013 and did not provide any explanation for his absence.  Therefore, the Board finds that the Veteran did not show good cause for failing to report to his VA examination and will rate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2013); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that the development directed by the February 2013 remand has been completed to the extent permitted by the cooperation of the Veteran.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998); See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With respect to the aforementioned January 2012 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  The Board also reiterates it has determined the Veteran received adequate notification on this matter.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2012 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Right Wrist and Right Hand

The Veteran, in written statements and testimony before the undersigned VLJ, contends that his current right wrist and hand problems both arose from the same in-service injury.  Specifically, he reports that, while serving as a food service specialist at Fort Lewis, Washington, a platform containing five-gallon water jugs collapsed on top of him, "busting" his hand and "cracking" his wrist.  The Veteran further maintains that he received treatment for his injury, including placement of a hard cast on his right arm, at the dispensary at Fort Lewis.  Additionally, he reports having sought additional treatment for problems affecting his right upper extremity within a few months after leaving service.  The Veteran has identified the VA Medical Center near Fort Jackson, South Carolina (now named VAMC Bryan) as the site of his earliest post-service treatment.  He also claims to have received additional treatment over the ensuing decades at the VAMC Dallas.

The Board notes that there is no indication of any right wrist or right hand condition or injury reflected in the STRs.  The October 1972 enlistment examination report shows that the Veteran's upper extremities were normal.  Further, he reported not ever having a bone, joint, or other deformity or arthritis.  His separation examination report, dated August 1976, also shows that his upper extremities were normal.  As mentioned above, a NPRC response received in June 2013 states that there are no STRs available in addition to the STRs that are already in the record.

A July 2000 VA treatment record shows that the Veteran suffered a right fourth finger injury where a car fell on his hand the day prior; an X-ray revealed he  had a fracture. without involvement of the joint.  A VA treatment record dated September 20, 2005, indicates that his hand grips were strong bilaterally.  However, a September 21, 2005, VA treatment record shows that his right hand grip was weak.

A December 2006 VA treatment record shows that he had normal extremities.  Further, right hand x-rays obtained on July 2007 revealed a small bony fragment adjacent to the distal phalanx of the fourth finger, but there were not acute fractures or dislocations.  The x-rays also showed minimal soft tissue swelling around the wrist joint.  A July 2007 VA treatment record shows that the Veteran reported having problems with right hand pain and swelling over the past few months.  He also reported that he has a history of fractures to the right hand in service.

An April 2008 VA treatment record shows that the Veteran reported having right hand pain.  A VA treatment record dated July 2008 indicates that the Veteran noted right hand pain with intermittent swelling and history of fracture to the hand, and had noted increased difficulty holding or grasping things with that hand.  A VA treatment record dated October 2008 reveals that the right hand had some tenderness to dorsum, slightly decreased grasp, and mild pain with wrist extension.

A VA treatment record dated March 2011 indicates that the Veteran reported pain with an onset greater than 1 year.  However, another March 2011 VA treatment record indicates that he had a normal range of motion of the right wrist.  A December 2012 VA treatment record shows diagnoses of right wrist pain and paresthesia.  A VA treatment record dated February 2013 reveals a diagnosis of carpal tunnel syndrome.

As documented above, the Veteran's post-service records show that he has current right hand and right wrist disabilities.  However, the record evidence does not establish that the etiology of these disorders is related to service.  Although the July 2007 VA treatment record shows that he reported having a history of fractures to the right hand in service, the service treatment records do not reveal any injury, diagnosis, or complaint of the right hand or right wrist.  Further, post-service treatment records reveal that diagnoses of right hand and right wrist disabilities, and treatment for these disorders, occurred subsequent to a car falling on his hand in July 2000, which was approximately 24 years after separation from service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

The Board reiterates that the Veteran failed to report for VA examinations scheduled to evaluate the nature and etiology of his claimed right hand and right wrist disabilities.  Consequently, the Board must adjudicate this claim based upon the evidence of record.  38 C.F.R. §§ 3.326, 3.655.

The Veteran is competent to report that he injured his right hand and wrist during service.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find his report to be credible to the extent that it reflects ongoing right hand and wrist symptoms since the alleged in-service injury.  The STRs contain no evidence of a right hand or right wrist injury or condition; and the first indication of such disabilities in the post-service treatment records occurred years after service and appear to be in the context of a post-service injury.  

Because there is no competent medical evidence linking the condition to service and because the Board finds the account of having the onset of the conditions in service to not be credible, the preponderance of the evidence is against the claims.  As such, service connection must be denied.

Service Connection - PTSD, Depression, and Manic Psychosis

Service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's reported in-service stressors do not specifically involve hostile military or terrorist activity.  He testified at the hearing that, on two occasions in service, he witnessed fellow soldiers kill themselves.  The first suicide reportedly occurred in the summer of 1974, when a soldier with the last name "Calone" jumped off the second floor of a building at Fort Lewis.  Thereafter, in the summer of 1975, a second soldier with the last name "Maceis" allegedly shot and killed himself while playing Russian roulette at the United States Army Garrison in Ansbach, Germany.  According to the Veteran, both of the soldiers who were killed were members of his unit (Headquarters & Headquarters Group Company C 141st Signal Battalion).

The STRs contain no evidence of any psychiatric complaints, treatment, or diagnosis.  The October 1972 enlistment examination report shows that he had a normal psychiatric evaluation.  Further, he reported not ever having depression or excessive worry.  His separation examination report, dated August 1976, also shows a normal psychiatric evaluation. 

A post-service VA treatment record dated July 2006 shows that the Veteran did not have PTSD or depression.  However, an August 2006 VA treatment record indicates a diagnosis of depression.  Further, a December 2006 VA treatment record reveals a diagnosis of prior history of depressive disorder.

An April 2008 VA mental health treatment record indicates that the Veteran was not a very good historian.  He reported a long history of depression and suicidal ideation, on and off.  He attributed his problems to service, where he stated he was constantly harassed.  Further, he stated that he was almost court marshaled for insubordination and was going to be placed in jail.  He was diagnosed with depressive disorder, alcohol abuse vs. dependence, rule out major depression, rule out PTSD, rule out mood disorder due to TBI, rule out impulse control disorder, rule out marijuana abuse, and rule out antisocial personality disorder.  A psychiatrist saw the Veteran in May 2008 and noted, "I do not know what to make of Mr. [redacted]'s history and his psychiatric problems.  He is a poor historian."

A VA treatment record dated July 2008 indicates diagnoses of bipolar I most recent episode manic with psychosis, rule out mood disorder secondary to TBI, and rule out PTSD.  A December 2008 VA treatment record shows diagnoses of alcohol dependence, depressive disorder, and marijuana abuse.  A March 2011 VA treatment record shows diagnoses of alcohol dependence; mood disorder; cocaine dependence, sustained full remission; and substance abuse, marijuana, in sustained full remission.  

The Veteran was provided a VA examination in July 2013.  The examiner stated that the Veteran did not have a diagnosis of PTSD, explaining that the Veteran did not meet the full criteria for PTSD.  However, the examiner diagnosed alcohol dependence and alcohol induced mood disorder.  The examiner opined that his dependence and alcohol induced mood disorder were not caused or aggravated by his reported in-service stressors or any other aspect of his service.  

The Board affords great probative value to the July 2013 VA examiner's opinion, and finds that there is no current competent diagnosis of PTSD.  The examiner's opinion that the Veteran's claim does not meet the criteria for PTSD is persuasive as it explains that the Veteran's claimed in-service stressors were not related to fear of hostile military or terrorist activity.  Further, the examiner explained that the Veteran has not presented the constellation of symptoms that establish a diagnosis of PTSD.  The examiner noted that his traumatic events were not persistently re-experienced, and he had no persistent avoidance of stimuli associated with the trauma, numbing of general responsiveness, and no persistent symptoms of increased arousal.  Thus, even if the Board were to concede that the claimed in-service stressors occurred, the Veteran does not meet the criteria for a diagnosis of PTSD based on the absence of symptomatology indicative of PTSD.  

The Board also affords great probative value to the July 2013 VA examiner's opinion that there is no evidence linking the Veteran's currently assessed alcohol dependence and alcohol induced mood disorder with his military service.  The Veteran told the examiner that he consumed "a fifth of liquor a day" and would often begin drinking as soon as he wakes up.  The examiner explained that he has a long history of alcohol abuse and dependence including multiple inpatient hospitalizations for substance dependence.  The post-service VA treatment records support the examiner's opinion because they reveal that the Veteran was consistently diagnosed with alcohol and substance abuse after service.  Even if the Veteran's alcohol abuse was related to service, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

If a veteran's alcohol abuse is related to service, unless if it is a secondary result of an organic disease or disability, it is considered to be willful misconduct.  Id.  Here, the VA examiner indicated that the Veteran did not have a diagnosis of TBI.  The examiner's determination is consistent with the post-service treatment records that only mention "rule out" mood disorder due to TBI but do not reflect a diagnosis of TBI.  Because the mentions of TBI in the post-service records are based on the Veteran's self-reports and are not corroborated by competent medical evidence, a finding of alcohol abuse secondary to TBI is not warranted.  Further, the Veteran reported that his TBIs were incurred in the 1990's and thus, did not occur in service.  

Regarding the Veteran's previous diagnoses of depressive disorder and bipolar disorder, the competent evidence does not establish that these disabilities were related to service.  The VA examiner stated that the Veteran failed to meet the criteria for any bipolar type mood disorder.  He explained that the Veteran's symptoms of depression were related to his alcohol induced mood disorder.  Further, the post-service treatment records do not reflect any medical opinions stating that his depressive disorder and bipolar disorder were related to service.  In fact, these records indicate that the Veteran was a poor historian.  

Because there is no competent medical evidence linking psychiatric disability to service and because the Board finds the account of having the onset of the condition in service to not be credible, the preponderance of the evidence is against the claim.  As such, service connection must be denied.


ORDER

Service connection for residuals of a right wrist injury is denied.

Service connection for residuals of a right hand injury is denied.

Service connection for a psychiatric disorder, to include PTSD, depression, and manic psychosis is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


